Norris v Williams (2022 NY Slip Op 01674)





Norris v Williams


2022 NY Slip Op 01674


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, NEMOYER, CURRAN, AND BANNISTER, JJ.


229 CA 21-00241

[*1]MARIO NORRIS, PLAINTIFF-APPELLANT,
vGEORGE R. WILLIAMS, DONALD M. BAUER AND NIAGARA FRONTIER TRANSIT METRO SYSTEM, INC., ALSO KNOWN AS NIAGARA FRONTIER TRANSPORTATION AUTHORITY, DEFENDANTS-RESPONDENTS. 


ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC, BUFFALO (RICHARD A. NICOTRA OF COUNSEL), FOR PLAINTIFF-APPELLANT.
DAVID J. STATE, GENERAL COUNSEL, BUFFALO (VICKY-MARIE J. BRUNETTE OF COUNSEL), FOR DEFENDANTS-RESPONDENTS DONALD M. BAUER AND NIAGARA FRONTIER TRANSIT METRO SYSTEM, INC., ALSO KNOWN AS NIAGARA FRONTIER TRANSPORTATION AUTHORITY. 
HAGELIN SPENCER LLC, BUFFALO (LAURA B. GARDINER OF COUNSEL), FOR DEFENDANT-RESPONDENT GEORGE R. WILLIAMS. 

	Appeal from an order of the Supreme Court, Erie County (Paul Wojtaszek, J.), entered January 12, 2021. The order, insofar as appealed from, granted the cross motion of defendants Donald M. Bauer and Niagara Frontier Transit Metro System, Inc., also known as Niagara Frontier Transportation Authority seeking summary judgment dismissing the complaint against them. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court